SANBORN, Circuit Judge.
I concur in the result in this case because, in my judgment, the record fails to prove that John Aiello or the Southern Colorado Mercantile Company had reasonable cause to believe, when they received the note and mortgage, that it was intended by the sale of the goods, the taking of the note and mortgage and its transfer by the Alexander Mercantile Company in payment of its debt to the Southern Company, to give a preference to the Southern Company or to Aiello over other creditors or persons similarly situated.